Name: Commission Regulation (EEC) No 3339/91 of 14 November 1991 laying down rates of compensatory interest applicable during the first half of 1992 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 91 Official Journal of the European Communities No L 316/23 COMMISSION REGULATION (EEC) No 3339/91 of 14 November 1991 laying down rates of compensatory interest applicable during the first half of 1992 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements) THE COMMISSION OF THE EUROPEAN COMMUNITIES, for the first half of 1992 must be established in accord ­ ance with the rules laid down in that Regulation, HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 62 (4) (a) of Regulation (EEC) No 2228/91 appli ­ cable for the period from 1 January until 30 June 1992 are hereby established as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Commission Regulation (EEC) No 2228/91 of 26 June 1991 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements (2), and in particular Article 62 (4) (a) thereof ; Whereas Article 62 (4) (a) of Regulation (EEC) No 2228/91 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest Belgium Denmark Federal Republic of Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 9,41 %, 9,76 %, 9,07 %, 22,65 %, 13,75 %, 9,63 %, 10,71 %, 12.47 %, 9,41 %, 9,19 %, 17.48 %, 12,39 % . Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188, 20. 7. 1985, p. 1 . 2) OJ No L 210, 31 . 7. 1991 , p. 1 .